DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 are pending.
Claims 1-14 are withdrawn for examinations.
Examiner elected claims 15-20 for examination and withdraw 1-14 for examinations.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a control module configured to” in claim 15. Specification paragraph 0071discloses “control/measurement communication module of PINE may receive instructions via a wireless (e.g., Wi-fi) or wired signal to enact an energy budget. The energy budget may be, for example, to draw only a certain amount of current during a certain time period. Based on the received instructions, the control/measurement communication module of PINE may provide one or more instructions to one or more of front end PWM converter 310, DC link 320, and output PWM converter 330 in order to enact the received energy budget” and paragraph 0066, FIG 3-4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recio et al. USPGPUB 2017/0149244 (hereinafter “Recio”) in view of Matan et al. USPGPUB 2010/0208501 (hereinafter “Matan”).

Regarding claim 15, Recio discloses a system (abstract), comprising: a first pulse-width modulation (PWM) converter coupled to a meter and a DC-link, the first PWM converter configured to convert an input AC waveform from a utility feed into a DC waveform (electric power is transmitted to the customer site 101 over transmission lines 115 that form part of an electric utility grid, [0035). FIG. 2 illustrates one example of a technology that includes a UPFC device 102 having an energy saving device or voltage regulator 205 incorporated therein, [0045). FIG. 3 illustrates a polar diaKhaitan of real power (P) on the x-axis and reactive power (Q) on the y-axis for the energy saving device 205 having a passive or resistive load. The energy saving device 205 is electrically coupled to an electric utility grid that supplies reactive power. V represents an input voltage phaser, [0046). The energy saving device or voltage regulator 205 may include a power converter having an active rectifier that converts substantially all of the AC voltage and current received from the electric utility grid to a direct current voltage and current, [0047). A power meter 103 is coupled to the UPFC device 102 comprising the input converter, [0037). With reference to FIG. 7, the voltage regulator 205 provided within the UPFC device 102 may include a power converter having a rectifier 704 [input converter) and an inverter 706 provided with an intermediate direct current ("DC") bus that stores energy supplied by the direct current supplied by the rectifier 704. FIG. 7 illustrates capacitors as the energy storage devices. According to another example, the energy storage devices may include batteries or the like provided at the DC bus [energy production array]. AC current is inputted into the voltage regulator 205 to converter to a DC waveform, [0048). The voltage regulator 205 may include IGBT and/or FET drive control devices that perform pulse width modulation to reduce analog signals received from an incoming sine wave, [0052). FIG. 8 illustrates one example of a split phase UPFC device 102 having two voltage regulators or energy saving devices 205,205' incorporated therein. Two high frequency power converters may be provided to drive the transformers 210,21 o' by injecting voltage in-line with a voltage source Vin, [0061). The method 1300 may include receiving a grid alternating current and a grid alternating voltage originating from the electric utility grid at operation 1302. In operation 1304, substantially all of the grid alternating current is converted to a direct current. In operation 1306, the direct current is converted to a load alternating current and a load alternating voltage, wherein the load alternating voltage is less than the grid alternating voltage. In operation 1308, the load alternating voltage is injected in series with the grid alternating voltage, [00671), a second PWM converter coupled to the first PWM converter, the DC-link, and a load, the second PWM converter configured to convert the DC waveform from the first PWM converter into an output AC waveform for the load (output inverter 706 is coupled to the DC bus array and to output voltage Vout that is output to a load by converting the DC waveform into an output AC waveform, Fig.7, [0048), such as residential home 101, [0051). The voltage regulator 205 may include IGBT and/or FET drive control devices that perform pulse width modulation to reduce analog signals received from an incoming sine wave, [0052). FIG. 8 illustrates one example of a split phase UPFC device 102 having two voltage regulators or energy saving devices 205,205' incorporated therein. Two high frequency power converters may be provided to drive the transformers 210,210' by injecting voltage in-line with a voltage source Vin, [0061). The method 1300 may Include receiving a grid alternating current and a grid alternating voltage originating from the electric utility grid at operation 1302. In operation 1304, substantially all of the grid alternating current is converted to a direct current. In operation 1306, the direct current is converted to a load alternating current and a load alternating voltage, wherein the load alternating voltage is less than the grid alternating voltage. In operation 1308, the load alternating voltage is injected in series with the grid alternating voltage, [00671); and a control module configured to: monitor a voltage and a current of the input AC waveform from the utility feed (the UPFC device 102 may include an onboard computer having a processor 120 that may be communicatively coupled to a computer readable media 122. The UPFC devices 102 may include a display device 124 having a graphical user interface that enables customers to control features of the UPFC device 102, [0036). The UPFC device monitors voltage and current of the input AV waveform from the utility line, [0028), [00481); monitor a voltage and a current of the output AC waveform for the load (the UPFC device 102 may include an onboard computer having a processor 120 that may be communicatively coupled to a computer readable media 122. The UPFC devices 102 may include a display device 124 having a graphical user interface that enables customers to control features of the UPFC device 102, [0036). The UPFC device monitors voltage and current of the input AV waveform from the utility line as well as regulated output voltage and current of the output AC waveform for the load, [0028), [0048), [00621); provide one or more second instructions to draw a sinusoidal current from the utility feed (the system draws energy from the utility lines 115 in the form of an AC sine wave 500, [0035), [0047], [00521); provide one or more third instructions to regulate the voltage of the output AC waveform for the load (voltage regulator 205 is configured to regulate the voltage of the output AV waveform for the load to a residential home, for example, [0028), [0047). [0048), [00621); provide one or more fourth instructions to inject power flow into the utility feed (according to one example, the UPFC device may include a line frequency injection transformer that injects a voltage in series with a line voltage delivered from an electric utility company, [0028). The UPFC device 102 may include a line frequency injection transformer 210 provided in series with Vin to regulate the output voltage Vout. The UPFC device 102 may include a high frequency power converter that drives the transformer 21 O by injecting voltage in-line with a voltage source Vin. If the transformer 210 injects the voltage in-phase with the voltage source Vin, then the output voltage Vout is the sum of the injected voltage value and Vin. Alternatively, if the transformer 210 injects the voltage out-of-phase with the voltage source Vin, then the output voltage Vout is the difference of the injected voltage value and Vin, [0045). FIG. 3 illustrates a polar diaKhaitan of real power (P) on the x-axis and reactive power (Q) on the y-axis for the energy saving device 205 having a passive or resistive load. The energy saving device 205 i:; electrically coupled to an electric utility grid that supplies reactive power. V represents an input voltage phaser, dV represents a voltage injected by the UPFC device 102, and a represents an angle of injection. A magnitude of the output voltage Vout may be controlled by adjusting the injection phase angle a and/or a magnitude of the injected voltage dV. According to one example, the UPFC device 102 may operate in a voltage range of 100V-300V. One of ordinary skill in the art will readily appreciate that the UPFC device 102 may operate over a broader voltage range, [00461); measure an amount of energy flowing into an out of the first PWM converter (power meter 103 is able to measure the amount of energy flowing in and out of the regulator along with the PWM converters to measure energy consumption, [0035-0038)); wherein a neutral line from the utility feed is coupled to the first PIWM converter, the DC-link, and the second PWM converter (returning to FIG. 4A, the UPFC device 102 includes a transformer 406 with a magnetic core that is surrounded by windings 407,409. According to one example, a first terminal of the transformer winding 407 may be coupled to a line voltage through the voltage regulator or energy saving device 205. According to one example, a second terminal of the transformer winding 407 may be coupled to neutral line through the voltage regulator 205. According to one example, first and second terminals of the transformer winding 409 may be coupled to the line voltage that terminates at the home 101, [0054). FIG. 9 illustrates another example of a split phase UPFC device 102 having two voltage regulators or energy saving devices 205,205' incorporated therein. Two high frequency power converters may be provided to drive the transformers 210,210' by injecting voltage in-line with a voltage source Vin. According to one example, the energy saving devices 205,205' may be configured to buck or boost the voltage Vin. With this split phase configuration, a neutral line may be passed through from a grid side such as transformer to a load side such as a home. According to one example, the line injection transformers 210,210' may be operated out of phase or 180 degrees apart, [00621).
But Recio does not explicitly teach providing one or more first instructions to maintain a unity power factor from the utility feed; providing one or more fourth instructions to inject power flow into the utility feed at the unity power factor; and measuring an amount of energy flowing into an out of the first PWM converter. 
However, Matan is in the field of systems (abstract) and teaches providing one or more first instructions to maintain a unity power factor from the utility feed (source 141 O and inverter 1420 are local to load 21402, and provide power to the load. In one embodiment, under normal operation, DC power is drawn from source 1410, and extracted, inverted, and dynamically treated by inverter 1420, to dynamically produce maximum AC current relatively free of harmonic distortion and variability, and completely in phase with the AC voltage signal from power grid 1430. Putting the generated AC current in phase with the grid AC voltage produces AC power with a power factor at or near unity to load 21402, meaning that all reactive power drawn by the load comes from grid 1430. If source 1410 produces more energy than is needed to satisfy the real power requirements of load 21402, the power-corrected and distortion-filtered power may be delivered to grid 1430 for further distribution, [0115]. Power factor conditioner 1522 modifies the input AC signal from source 1510 to deliver power to power supply 1520 having a power factor at or near unity at the input, (0120]); and providing one or more fourth instructions to inject power flow into the utility feed at the unity power factor (the utility may be in need of an insertion of reactive power to the grid to support drooping voltages. In such a case, the utility may have devised a tariff, attached to a PPA (power purchase agreement), which gives the utility the right to control the power factor settings at the output of the solar farm. The power factor settings can be controlled remotely by the utility, rather than by local decision-making, [0136], [including conditioning the power factor for unity]. (0115), (0120), (0159]). 
Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the unity power factor of Matan in the invention of Recio. The motivation would have been to produce maximum AC power input and output (Matan, (0043], [01151).

Regarding claim 18, the combination of Recio and Matan teaches all the limitations of the base claims as outlined above. 
Recio further teaches wherein the control module is configured to enact an energy budget by limiting an output current delivered to the load (a consumer may provide energy saving parameters at the point of power consumption, including a desired root-mean-square voltage value, a desired voltage reduction percentage, and a desired savings reduction percentage. Alternatively, the UPFC devices 102 may be remotely controlled by a customer computer via the network 104. Still further, the UPFC devices 102 may be remotely controlled by an electric utility company or another third party via the network 104. Software applications are provided at the UPFC device 102 for interfacing with the power meter 103, the energy consuming devices, and an application server 106 described below, among other components. The software applications may include instructions that are executed by the processor 120, [00361).
Regarding claim 19, the combination of Recio and Matan teaches all the limitations of the base claims as outlined above. 
Recio further teaches further comprising a plurality of switches comprising: a first switch coupled between the meter and the load; a second switch coupled between the first PWM converter and the meter; and a third switch coupled between the second PWM converter and the load (UPFC device 102 comprising the controller is coupled to switches 410 and 410', (0057), [0058). Further, contactors 650 and 650' comprise switches that can be activated, Fig.8, (0061]. The switches are configured to open or close in order to electrically couple the meter to the load).
Regarding claim 20, the combination of Recio and Matan teaches all the limitations of the base claims as outlined above. 
Recio further teaches wherein the control module is configured to: control one or more of the plurality of switches in order to electrically couple the meter to the load, thereby bypassing the system; control one or more of the plurality of switches in order to bypass the first PWM converter; and control one or more of the plurality of switches in order to bypass the second PWM converter (UPFC device 102 comprising the controller is coupled to switches 410 and 410', [0057), [0058]. Further, contactors 650 and 650' comprise switches that can be activated, Fig.a, [0061). As seen in Fig.8, the switches can bypass the converters located in device 205 to produce a direct output, [00611).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recio et al. USPGPUB 2017/0149244 (hereinafter “Recio”) in view of Matan et al. USPGPUB 2010/0208501 (hereinafter “Matan”) further in view of Khaitan et al USPGPUB 2016/0197478 (hereinafter “Khaitan”).
Regarding claim 16, the combination of Recio and Matan teaches all the limitations of the base claims as outlined above. 
Recio discloses the system of Claim 15, wherein the DC-link comprises: an interface configured to be coupled to a battery (the energy storage 1.ltwices may Include batteries or the like provided at the DC bus, [0048]), but lacks in the teaching of the DC-link comprising: an interface configured to be coupled to a photovoltaic (PV) array; a power sharing converter; and a DC-DC boost converter. Khaitan is in the field of systems (abstract) and teaches the DC-link comprising: an interface configured to be coupled to a photovoltaic (PV) array; a power sharing converter; and a DC-DC boost converter (One or multiple conventional or non-conventional power generation sources 43 and 44 that may generate constant or variable amounts of power (e.g., solar, wind, biomass, micro, hydro, and the existing power supply from the grid), [0028). The power inputted through the main meter 37, in one embodiment, is caused to: output 5 VDC 9 and 13 VDC 8 by using DC-DC converters 14, 29, (0039-0040). In another embodiment of the invention (FIG. 1 ), when the input power to the PMD is high voltage DC for example, between 150-250 VDC, which can however be increased or decreased by using an appropriate DC-DC converter 36 Inside the PMD to generate different useful voltages using the modified input voltage range, a large variety of renewable energy sources can be used to power the PMDs, [0044). The PMD has an optional DC to AC inverter 16 to cater to AC appliances as well. According to the invention, the internal storage can be any rechargeable battery pack 7 as the DC-DC converter 36 takes care of converting the input grid voltage to the appropriate battery voltage for charging and/or creating an output voltage to run appliances. The PMD-controller 17 can be programed to charge the particular battery 7 that is used in the PMD. The controller 17 also switches between charging, storing and discharging the battery 7 based on its communication with the grid. An example of this communication is a 2-bit input stream that the grid sends to the PMD, (as seen in Fig.3, the DC output can be increased to provide a boost], (0044). The central controller 39 measures the DC voltage and DC current of the array of solar panels. By multiplying the voltage and current, the central controller 39 measures the power output of the solar array, [0068]). Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the power sharing converter and DC-to-DC converter of Khaitan in the invention of Recio. The motivation would have been to provide multiple power outputs to the load at different voltage levels (Khaitan, (0040), (0041 ]).

Regarding claim 17, Recio lacks in the teaching of the system of Claim 15, further comprising an output filter coupled between the second PWM converter and a circuit breaker panel, wherein the control module is configured to enact an energy budget by controlling one or more circuit breakers within the circuit breaker panel. 
However, Recio does teach controlling energy consumption at a load (a consumer may provide energy saving parameters at the point of power consumption, including a desired root-mean-square voltage value, a desired voltage reduction percentage, and a desired savings reduction percentage. Alternatively, the UPFC devices 102 may be remotely controlled by a customer computer via the network 104. Still further, the UPFC devices 102 may be remotely controlled by an electric utility company or another third party via the network 104. Software applications are provided at the UPFC device 102 for interfacing with the power meter 103, the energy consuming devices, and an application server 106 described below, among other components. The software applications may include instructions that are executed by the processor 120, [0036]). Khaitan teaches an output filter coupled between the second PWM converter and a circuit breaker panel, wherein the control module is configured to enact an energy budget by controlling one or mere circuit breakers within the circuit breaker panel (a plurality of filters, each filter operatively coupled to a corresponding energy storage device and adapted to filter activation/deactivation and recharging signals from the controller, claim 11. A circuit breaker in the form of a circuit protection 1 is provided to prevent the internal circuitry of the PMD from being damaged
due to a voltage spike in the grid or current surge due to a short-circuit on the user side. This circuit protection may be either a mechanical or electrical device, which disconnects the PMD from the grid in the  event of such a spike, and only reconnects the PMD after some user action (i.e., flipping a switch, pushing a button, etc.). This is a similar concept to the circuit breakers commonly found in hemes on normal AC grids; however the form of the circuit breaker 1 may be different than conventional devices to suit the special requirements of a DC, or AC or a hybrid grid, (0045]. Power management device includes a plurality of circuit breakers and switches that can be controlled, (0081]. Power and energy consumption data are calculated and the device can be used to adjust the parameters using the switches or circuit breakers, (0081]. [0082], (0089]). Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to use the circuit breakers and filters of Khaitan in the invention of Recio. The motivation would have been to provide varied or desired power consumption to a load (Khaitan, (0081], [0082], [0089]).
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Dent USPGPUB 20120281444 teaches DC to AC converter system for reducing the cost of solar energy installations achieves cost reduction by eliminating low-frequency power transformers. One DC input polarity is selectively switched to an output terminal when the instantaneous AC output from a second output terminal is desired to be of the opposite polarity, while the other DC input polarity is used to form an approximation to a segment of a sine wave of the desired polarity at the second output terminal. A common-mode AC signal is thereby created on the balanced DC input lines at a frequency which is a multiple of 1, 2 or 3 times the AC output frequency and which is useful for detecting ground faults in the DC circuit.
Naiknaware et al. USPGPUB 20090160259 teaches distributed energy conversion system may include one or more DC power sources and two or more inverters to convert DC power from the power sources to AC power. The AC power from the two or more inverters may be combined to provide a single AC output. A module may include one or more photovoltaic cells and two or more inverters. An integrated circuit may include power electronics to convert DC input power to AC output power and processing circuitry to control the power electronics. The AC output power may be synchronized with an AC power distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119